Citation Nr: 0725628	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a cataract, left 
eye, claimed as aggravated by a service-connected right eye 
disability, including whether new and material evidence has 
been received to reopen a claim for direct service 
connection.

2.  Entitlement to an increased rating for traumatic 
cataract, right eye, postoperative, with aphakia and light 
perception only, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1940 through July 
1945.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran's motion that his claim be advanced on the docket 
based on his age has been granted.  38 C.F.R. § 20.900(c) 
(2006).  Accordingly, the veteran's claim has been advanced 
on the Board's docket. 


FINDINGS OF FACT

1.  Service connection for left eye cataract was denied in 
May 1978; the veteran was so informed in June 1978 and did 
not appeal.

2.  The claim for service connection for left eye disability 
was not reopened in January 1982; the veteran was so informed 
in February 1982 and did not appeal.

3.  Since January 1982, evidence received includes 
photocopies of service medical records, some of which are not 
otherwise contained in the claims folder now, and which refer 
to multiple foreign particles in both eyes due to injury 
sustained in February 1945 and to a diagnosis of multiple 
foreign bodies and abrasions, left eye.

4.  The veteran's current diagnosis of left eye cataract is 
not related to injury sustained in service or to service-
connected right eye disability.

5.  Medical advice to postpone or forego surgical correction 
of a cataract, left eye, does not establish that the service-
connected right eye disability permanently increases the 
severity of the cataract, left eye, or increases the severity 
of pathology in the left eye.

6.  The 30 percent evaluation assigned for service-connected 
aphakia, right eye, postoperative, is the maximum schedular 
evaluation available where there is light perception only in 
one eye and there is no service-connected disability of the 
other eye; the veteran has also been awarded a 30 percent 
evaluation for the cosmetic defect of the right eye.


CONCLUSIONS OF LAW

1.  The unappealed May 1978 and June 1982 rating decisions 
are final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1113 (2006).

2.  New and material evidence has been received with respect 
to the claim for service connection for left eye disability 
on a direct basis. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

3.  The criteria for service connection for a cataract, left 
eye, on the basis in-service incurrence or aggravation are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, (2006).

4.  The criteria for service connection for a cataract, left 
eye, on the basis of aggravation by a service-connected right 
eye disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.310 (2006).

5.  The criteria for an increased evaluation in excess of 30 
percent for a traumatic cataract, right eye, post operative, 
with aphakia, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.79, 4.80, 
4.84a, Diagnostic Codes 6029, 6070 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a cataract, left 
eye, as aggravated by the service-connected right eye 
disability.  The veteran also seeks an increased evaluation 
in excess of 30 percent for service-connected right eye 
aphakia, postoperative, including on that basis that he is 
entitled to a higher evaluation for due to loss of use of the 
right eye.  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If 
there is any defect in the content or timing of the notice, 
VA must establish that such defect was not prejudicial to the 
veteran.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, the RO issued letters in September 2002 and in 
October 2002, which addressed the criteria for service 
connection and for an increased evaluation for a service-
connected disability.  These letters notified the veteran of 
the types of evidence which might substantiate his claims, 
and advised the veteran that VA was responsible for obtaining 
certain types of evidence, including evidence in Federal 
government possession, and explained the veteran's 
responsibilities to identify evidence he wanted VA to obtain.  
The letters requested that the veteran submit or identify any 
evidence that might support his claim.  This was sufficient 
to advise the veteran to submit records in his possession.  

Later, in January and July 2006, the RO issued additional 
notice letters.  The January 2006 letter specifically asked 
the veteran to give VA any pertinent evidence in his 
possession.  The July 2006 letter also advised the veteran to 
submit any additional evidence that pertained to the claims, 
and specifically advised the veteran to submit any evidence 
in his possession.  The letter also provided notice regarding 
the effective date and disability evaluations available, 
should service connection be established for any claimed 
disability.  See Dingess/Hartman, supra.  The Board finds 
that the letters in 2002 and 2006 provided an excellent 
summary of VA's duties to notify and assist the veteran.  The 
letters addressed each element of notice described in 
Pelegrini.  As the claims were readjudicated in February 
2007, the notices sent prior to February 2007 meet the 
requirements in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The veteran's representative submitted specific argument 
regarding the claim for service connection based on 
aggravation, and explained how specific VA clinical records 
demonstrated aggravation.  Therefore, the argument by the 
veteran's representative specifically demonstrates that the 
veteran was aware of the criteria for service connection on 
the basis of aggravation, and, to the extent that there was 
any defect in the letters regarding notice of criteria for 
service connection on the basis of aggravation, the record 
demonstrates that the veteran was not prejudiced by such 
defect.  See Sanders v. Nicholson, 487 F.3d 881, 887 (Fed. 
Cir. 2007).

The Board acknowledges that the September 2006 letter 
explained the elements of service connection and the 
requirement for new and material evidence to reopen the 
claim, but did not explain the basis for the prior denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This 
information was included in the July 2006 notice, before the 
claim was again adjudicated in the February 2007 SSOC.  
Moreover, the Board has reopened the claim, as discussed 
below.  Therefore, the Board finds that there was no 
prejudice to the veteran due to any defect in the content or 
timing of the notice related to reopening the claim.

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  Service medical records have been 
associated with the claims file.  VA clinical records 
addressing the veteran's current eye disorders and 
disabilities throughout the pendency of the appeal was 
obtained.  The veteran was also examined in January 2003; the 
examination report included an opinion concerning the 
service-connection issue.  The veteran had an opportunity to 
submit any additional evidence and to identify any relevant 
evidence.  The duty to assist has been met.

Both the duty to assist and the duty to notify the veteran 
have been met, and appellate review may proceed.

Service connection for a left eye disorder

In 1978, the RO denied a claim that the veteran incurred a 
cataract of the left eye as a result of abrasion to that eye 
in service, on the basis that evidence did not show a 
relationship between the two.  He was informed by letter in 
June 1987 and did not appeal.  In January 1982, the RO found 
that new and material evidence to reopen the claim had not 
been received, and so informed the veteran in February 1982.  
These decisions are final.  See 38 U.S.C.A. §§ 5109A(b); 38 
C.F.R. § 20.1103.

If new and material evidence is submitted or secured with 
respect to a previously denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old. 38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997). New evidence 
means existing evidence not previously submitted to agency 
decision makers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened. In addition, new and material evidence must 
raise a reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

In this case, the evidence received since the January 1982 
decision includes copies of service medical records, some of 
which are duplicates of documents in the claims folder.  
Others are photocopies of records that are not in the claims 
folder.  The Board notes, however, that a September 1965 
rating decision refers to additional service records received 
in August 1965; there is not an envelope in the claims folder 
containing these records.  Because some of these records may 
not have been previously considered, the Board concludes that 
the claim must be reopened on the basis of these copies of 
service medical records, which refer to multiple foreign 
particles in both eyes due to injury sustained in February 
1945, and contain a diagnosis of multiple foreign bodies and 
abrasions, left eye.  

Nonetheless, the record also contains an opinion in the 
January 2003 VA examination report that does not support 
direct service connection for the current left eye cataract.  
Consequently, the Board concludes that the evidence does not 
support granting service connection for left eye cataract on 
a direct basis.

The veteran's current claim, however, is based on the 
argument that, because of the service-connected blindness in 
his right eye, his physician had advised against operating on 
the left eye.  This advice is based on the possibility that, 
given the blindness in the right eye, the veteran might be 
left blind in both eyes, if the left eye surgery did not have 
a good result.  The veteran contends that, for this reason, 
he is entitled to compensation for his left eye.  

VA clinical records dated in September 2003 confirm the 
veteran's statement about the advice he was given.  Under 
"PLAN" is the notation:

Understands the increased risk of surgery since he 
is one-eyed
Says as long as I am not leaving soon, he will wait 
for CE

The plan listed in a more recent treatment note of March 2006 
is to observe the cataract and only remove it when the 
veteran requests it. 

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(d).  Service connection may also be 
granted when there is an increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease. 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc); see 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006).  

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Aggravation may not be conceded 
where a pre-existing disorder underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  A showing of aggravation thus requires 
competent medical evidence that the disorder underwent a 
permanent increase of the severity of the underlying 
pathology of the condition, as opposed to a temporary 
exacerbation or intermittent flare-up of the associated 
symptoms due to the increased physical demands and activity 
generally experienced in service.  Hunt, 1 Vet. App. at 297. 

There is no medical evidence that the veteran's service-
connected right eye disability affects the severity of the 
left eye cataract, the pathology of the cataract, or the 
natural progress of the left eye cataract.  In short, the 
evidence establishes that the benefits of surgical correction 
of the left eye cataract are considered of less significance 
than the risks of such surgical correction, where the veteran 
is blind in the right eye, and has 20/100 vision in the left 
eye, correctable to 20/60 as of the March 2005 evaluation.  
Left eye vision was reported as correctable to 20/80 in the 
March 2006 progress note and to 20/100 in the June 2006 
progress note.  


The Board concludes that advice that a surgical procedure is 
inadvisable does not meet the definition of "aggravation," 
as defined by law and regulation.  The inadvisability of 
surgery to remove the cataract from the left eye, based on 
weighing the risks and benefits - including taking into 
account the service-connected disability of the right eye -- 
is not, in fact, an increase in the underlying pathology of 
the left eye cataract, nor is it a permanent increase in the 
symptoms of the left eye cataract.  The symptoms of the 
cataract are unchanged.  While the veteran might be more 
likely to undergo surgical alleviation of the symptoms, if it 
were not for the right eye disability, this, in and of 
itself, is not within the definition of permanent increase in 
disability due to the service-connected disability.  
38 C.F.R. § 3.306.  

The Board sympathizes with the veteran's contentions.  From 
his perspective, the result -- i.e., the lower vision in the 
left eye -- is the same as if the right eye disability 
directly caused his low vision in the left eye.  However, the 
regulation governing aggravation, and interpretation of that 
regulation by the Court, do not, in the Board's view, include 
within the definition of aggravation the circumstances of 
this case, where the presence of a service-connected 
disability affects the advisability of a surgical procedure 
to alleviate a nonservice-connected disorder.  

The Board also observes that the March 2006 progress note 
does not indicate that the veteran has been advised never to 
undergo surgical alleviation of the cataract.  Accordingly, 
the evidence does not show a lasting increase in the 
symptomatology of the left eye disorder.  Hunt, supra; 
Jensen, supra; see Routen v. Brown, 10 Vet. App. 183, 189 
(1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

As the determination in this case is a matter of law, based 
on the definition of aggravation, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable.  The claim for service connection for a left eye 
disorder as aggravated by service-connected right eye 
disability must be denied.  

Increased evaluation, traumatic cataract, right eye

The veteran's right eye disability is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6029, the DC used to evaluate aphakia.  For purposes of 
information only, and without reliance thereon, the Board 
notes that aphakia is the absence of the intraocular lens of 
the eye.  Stedman's Medical Dictionary 110 (27th ed. 2000).  
The Note following Diagnostic Code 6029 indicates that the 30 
percent evaluation prescribed for aphakia is a minimum rating 
to be applied to the unilateral or bilateral condition, and 
is not to be combined with any other rating for impaired 
vision.  

The evidence establishes that the veteran has light 
perception only in the service-connected right eye.  If the 
veteran's vision is evaluated under DC 6070, which provides 
for evaluation of vision with light perception only, a 30 
percent evaluation is the maximum evaluation available, given 
that service connection is not in effect for his other (left) 
eye.  DC 6070.  The disability of the non-service-connected 
left eye vision would only be considered in the case of 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  See 38 C.F.R. 
§ 3.383(a)(1).

The veteran contends that he is entitled to an evaluation in 
excess of 30 percent because he has loss of use of the right 
eye.  Where there is light perception only in an eye, by 
regulation, such loss of vision is defined as loss of use of 
the eye.  38 C.F.R. § 4.79.  With loss of use of the eye, the 
veteran is not entitled to an increased evaluation, but 
rather, is entitled to special monthly compensation under 
38 U.S.C.A. § 1114.  This is an additional amount of 
compensation that does not depend on the rating schedule, but 
is set by statute, and is, in effect, equivalent to an 
extraschedular evaluation.  The veteran is already in receipt 
of special monthly compensation under 38 U.S.C.A. § 1114, and 
has been in receipt of such compensation for more than 20 
years.  Therefore, an increased evaluation in excess of 30 
percent cannot be granted based on loss of use of the right 
eye.

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  Thus, the 30 
percent rating currently in effect for the veteran's service-
connected right eye disability is the maximum evaluation that 
can be assigned, unless there is a cosmetic defect.  In this 
case, a cosmetic defect is present, and a 30 percent rating 
has been assigned under 38 C.F.R. § 4.118, DC 7800, for 
disfigurement of the face, by an October 2005 rating 
decision.  The veteran has not appealed that disability 
evaluation.  

Since the veteran is already in receipt of the maximum 
schedular evaluation for loss of vision of the right eye, and 
has been awarded a 30 percent evaluation, the maximum 
schedular evaluation for a cosmetic defect of that feature, 
the law precludes assignment of a higher evaluation or an 
additional evaluation under another diagnostic code.  

The determination that the veteran is not entitled to an 
evaluation in excess of 30 percent for aphakia, right eye, 
where an evaluation for a cosmetic defect is already in 
effect, is a matter of law.  Therefore, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt cannot be 
applied to warrant a higher evaluation.  The claim must be 
denied. 


ORDER

The appeal for service connection for a left eye disorder, 
claimed as aggravated by a service-connected right eye 
disability, is denied.

The appeal for an increased evaluation in excess of 30 
percent for aphakia, right eye, is denied.  



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


